

EXHIBIT 10.1


FORM OF
AWARD CERTIFICATE
Duke Realty Corporation 2010 Performance Share Plan



Participant Name:     «Name_by_First»
Award Date:        February 10, 2017


You have been awarded the following grant of Performance Shares under the Duke
Realty Corporation 2010 Performance Share Plan. Capitalized terms not otherwise
defined in this Award Certificate are as defined in the 2010 Performance Share
Plan.
Performance Period
 
Target Value of Award on Award Date:
 
Fair Market Value of a Share on February 10, 2017:
 
Target Number of Performance Shares:
 













The number of Shares actually issued upon settlement of this award will equal
the sum of (a) the target number of Performance Shares times the Combined Payout
Percentage (“Earned Performance Shares”), plus (b) the number of additional
Shares that would have been accumulated if the Earned Performance Shares had
been issued by the Company on the first day of the Performance Period and all
dividends paid by the Company with respect to such Shares had been reinvested in
Company Shares at a price equal to the Fair Market Value of one Share on the
ex-dividend date. In no event will dividend equivalent shares be issued with
respect to Performance Shares that are not earned. The Combined Payout
Percentage shall equal the simple average of the AFFO Payout Percentage and the
Total Shareholder Return (“TSR”) Payout Percentage as determined under the
following tables.






--------------------------------------------------------------------------------




Performance Level
Average Annual Growth in AFFO per Share for the Performance Period
AFFO Payout Percentage
Superior
 
 
Target
 
 
Threshold
 
 
 
 
 





Performance Level
Annualized TSR Percentile Rank for
the Performance Period
TSR Payout Percentage
Outperformance
 
 
Superior
 
 
Target
 
 
Threshold
 
 
 
 
 











The AFFO Payout Percentage shall be interpolated between the Threshold and
Target performance levels and between the Target and Superior performance
levels, with the maximum Payout Percentage equal to 200%. The TSR Payout
Percentage shall be interpolated between the Threshold and Target performance
levels and the Target and Superior performance levels. For example, if the
Average Annual Growth in AFFO per Share for the Performance Period was 1.5% and
the Annualized TSR for the Performance Period was in the 70th Percentile, then
the Combined Payout Percentage would equal 127.5%: the sum of [(a) 75% (AFFO
Payout Percentage) and, (b) 180% (TSR Payout Percentage),] divided by 2. A
payout percentage shall be zero percent if the threshold performance level is
not attained.


Average Annual Growth in AFFO Per Share Computation
Except as provided below in the case of a Change in Control, Average Annual
Growth in AFFO per Share shall mean the simple average of the Annual Growth in
AFFO per Share for the three calendar years of the Performance Period. Annual
Growth in AFFO per Share for a calendar year shall mean the percentage by which
AFFO per Share for the applicable calendar year exceeds AFFO per Share for the
prior calendar year. Growth in AFFO per Share may be a negative percentage. AFFO
per Share shall be computed in a consistent manner from year to year and in
accordance with disclosures made by the Company in its SEC filings or applicable
supplemental data filed on the Company’s website. In general, AFFO means core
Funds from Operations less recurring building improvements and total second
generation capital expenditures (the leasing of vacant space that had previously
been under lease by the company is referred to as second generation lease
activity) related to leases commencing during the reporting period and adjusted
for certain non-cash items including straight line rental income and expenses,
non-cash components of interest expense and stock compensation expense, and
after similar adjustments for unconsolidated partnerships and joint ventures.






--------------------------------------------------------------------------------






Annualized TSR Computation
Except as provided below in the case of a Change in Control, Annualized TSR for
the Performance Period shall mean the annualized return, assuming annual
compounding, that would cause (a) the Fair Market Value of one share of Stock on
the date immediately preceding the beginning of the Performance Period, to equal
(b) the sum of (i) the Fair Market Value of one share of Stock at the end of the
Performance Period and (ii) the cumulative value of the Company’s dividends paid
over the Performance Period, assuming the reinvestment of such dividends into
Stock on the ex-dividend date.


The Company’s Annualized TSR for the Performance Period shall be compared to the
Annualized TSR for the Performance Period computed in a consistent manner for
the following companies (“Peer Group”):


Peer #1
Peer #2
Peer #3
Peer #4
Peer #5
Peer #6
Peer #7
Peer #8
Peer #9
Peer #10


Percentile Rank shall mean the percentage that is (a) the number of Peer Group
companies with an Annualized TSR that is less than the Company’s Annualized TSR,
divided by (b) the total number of companies in the Peer Group. For example, if
4 of the Peer Group companies had an Annualized TSR over the Performance Period
that was less than the Company’s Annualized TSR, the Annualized TSR for the
Performance Period would be in the 40th percentile [4/10].


In the event any of the companies in the Peer Group cease to be traded on a
nationally recognized stock exchange during the Performance Period, such company
shall be removed from the Peer Group and excluded from the percentile
computations. However, if the reason for the cessation of trading was due to
bankruptcy,




--------------------------------------------------------------------------------




insolvency or, at the discretion of the Committee, the acquisition of the
company as the result of financial distress, the Annualized TSR performance of
such company will be treated as underperforming the Company’s Annualized TSR.


With regard to the Outperformance payout level under the TSR metric, Absolute
TSR shall mean the Company’s annualized TSR for the Performance Period, computed
as described above.




Retirement Provisions
“Retirement” means Participant’s termination of employment with the Company or
an Affiliate, other than a Termination for Cause, on or after Participant
attains the age of 55 years provided that, as of the date of termination, the
sum of the number of whole years of Participant’s employment with the Company or
an Affiliate plus Participant’s age totals at least 65 years.


Compensation Recoupment Policy
This Award shall be subject to any compensation recoupment policy of the Company
that is applicable by its terms to Participant and to Awards of this type.




Change in Control Provisions
For purposes of Section 5.8 of the Performance Share Plan:


•
If a Change in Control occurs prior to the second anniversary of the beginning
of the Performance Period, the AFFO per Share performance level shall be deemed
to be at target and, therefore, the AFFO Payout Percentage shall be 100%. If a
Change in Control occurs on or after the second anniversary of the beginning of
the Performance Period and prior to the end of the Performance Period, the
Average Annual Growth in AFFO per Share shall equal the simple average of the
Annual Growth in AFFO per Share for the first two calendar years of the
Performance Period, and the AFFO Payout Percentage shall be determined
accordingly.



•
If a Change in Control occurs prior to the second anniversary of the beginning
of the Performance Period, the Annualized TSR and Absolute TSR performance
levels shall be deemed to be at target and, therefore, the TSR Payout Percentage
shall be 100%. If a Change in Control occurs on or after





--------------------------------------------------------------------------------




the second anniversary of the beginning of the Performance Period and prior to
the end of the Performance Period, the Annualized TSR shall be determined based
on the number of full and partial years from the beginning of the Performance
Period to the date of the Change in Control. The Absolute TSR, if applicable,
shall be determined based on the number of full and partial years from the
beginning of the Performance Period to the date of the Change in Control.


Additional Rights with Respect to Performance Shares


•
Without duplication with the provisions of Article 15 of the Equity Incentive
Plan, if (i) the Company shall at any time be involved in a merger,
consolidation, dissolution, liquidation, reorganization, exchange of shares,
sale of all or substantially all of the assets or capital stock of the Company
or a transaction similar thereto, (ii) any stock dividend, stock split, reverse
stock split, stock combination, reclassification, recapitalization, spin‑off, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur, or (iii) any other event shall occur which, in each case in the
judgment of the Committee, necessitates action by way of adjusting the terms of
this Award, then and in that event, the Committee shall take such action, if
any, as it determines to be reasonably required to maintain the Participant’s
rights hereunder so that they are substantially proportionate to the rights
existing under this Agreement prior to such event, including, but not limited
to, substitution of other awards or modification of performance targets and
performance periods, under the Equity Incentive Plan.









_________________________________________________________________________
By your signature and the Company’s signature below, you and the Company agree
that these grants are awarded under and governed by the terms and conditions of
the Duke Realty Corporation 2010 Performance Share Plan and this Award
Certificate.


PARTICIPANT




_______________________________________            __________________
Date


COMPANY
Duke Realty Corporation




--------------------------------------------------------------------------------










/s/ Tracy D. Swearingen
_______________________                 __________________
By: Tracy D. Swearingen                            Date
Senior Vice President, Taxation




